EXHIBIT 10.4

PLACEMENT AGENCY AGREEMENT
September 2, 2015
Ladenburg Thalmann & Co. Inc.
4400 Biscayne Blvd
14th Floor
Miami, Florida 33137


Ladies and Gentlemen:
Introduction. Subject to the terms and conditions herein (this “Agreement”),
Amedica Corporation, a Delaware corporation (the “Company”), hereby agrees to
sell up to an aggregate of $15,000,000 of registered and unregistered securities
(the “Securities”) of the Company, including, but not limited to, shares (the
“Shares”) of the Company’s common stock, par value $0.01 per share (the "Common
Stock”) and common stock purchase warrants (the “Warrants” and, together with
the Shares and the Common Stock underlying the Warrants, the “Securities”)
directly to various investors (each, an “Investor” and, collectively, the
“Investors”) through Ladenburg Thalmann & Co. Inc., as placement agent
(“Ladenburg” or the “Placement Agent”). The Placement Agent may retain other
brokers or dealers to act as sub-agents or selected-dealers on its behalf in
connection with the Offering (as defined below).
The Company hereby confirms its agreement with the Placement Agent as follows:
Section 1.Agreement to Act as Placement Agent.
On the basis of the representations, warranties and agreements of the Company
herein contained, and subject to all the terms and conditions of this Agreement,
the Placement Agent shall be the exclusive Placement Agent in connection with
the offering and sale by the Company of the Shares from time to time pursuant to
the Company's registration statement on Form S-3 (File No. 333-205545) (the
“Registration Statement”) (such offering, the “Public Offering”), together with
a concurrent private placement of the Warrants to Qualified Institutional Buyers
and a limited number of institutional accredited investors, with the terms of
such offering (such private placement, the “Private Placement” and, together
with the Public Offering, the “Offering”) to be subject to market conditions and
negotiations between the Company and the prospective Investors. The Placement
Agent will act on a reasonable best efforts basis and the Company agrees and
acknowledges that there is no guarantee of the successful placement of the
Securities, or any portion thereof, in the prospective Offering. Under no
circumstances will the Placement Agent or any of its “Affiliates” (as defined
below) be obligated to underwrite or purchase any of the Securities for its own
account or otherwise provide any financing. The Placement Agent shall act solely
as the Company’s agent and not as principal. The Placement Agent shall have no
authority to bind the Company with respect to any prospective offer to purchase
Securities and the Company shall have the sole right to accept offers to
purchase Securities and may reject any such offer, in whole or in part. Subject
to the terms and conditions hereof, payment of the purchase price for, and
delivery of, the Securities shall be made at one or more closings (each a
“Closing” and the date on which each Closing occurs, a “Closing Date”). As
compensation for services rendered, on each Closing Date, the Company shall pay
to the Placement Agent the fees and expenses set forth in the Investment Banking
Agreement, dated July 1, 2015, between the Company and Ladenburg (the
“Engagement Letter”). Notwithstanding anything to the contrary contained herein,
the provisions concerning confidentiality, indemnification




--------------------------------------------------------------------------------




and contribution contained herein and the Company’s obligations contained in the
indemnification provisions will survive any expiration or termination of this
Agreement, and the Company’s obligation to pay fees actually earned and payable
and to reimburse expenses actually incurred and reimbursable pursuant to Section
1 hereof and the Engagement Letter and which are permitted to be reimbursed
under FINRA Rule 5110(f)(2)(D), will survive any expiration or termination of
this Agreement. Nothing in this Agreement shall be construed to limit the
ability of the Placement Agent or its Affiliates to pursue, investigate,
analyze, invest in, or engage in investment banking, financial advisory or any
other business relationship with Persons (as defined below) other than the
Company. As used herein (i) “Person” means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind and (ii) “Affiliate” means any
Person that, directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with a Person as such terms are
used in and construed under Rule 405 under the Securities Act of 1933, as
amended (the “Securities Act”).
Section 2.Representations, Warranties and Covenants of the Company. The Company
hereby represents, warrants and covenants to the Placement Agent as of the date
hereof, and as of each Closing Date, as follows:
(a)Securities Law Filings. The Company has filed with the Securities and
Exchange Commission (the “Commission”) the Registration Statement under the
Securities Act of 1933, as amended (the “Securities Act”), which was filed on
July 8, 2015, and declared effective on July 20, 2015 at 4:00 p.m. Eastern Time
for the registration of certain securities of the Company, including the Shares
being sold hereby and certain of the Series B Warrants, but not including the
other Warrants or the shares of Common Stock underlying the other Warrants. At
the time of such filing, the Company met the requirements of Form S-3 under the
Securities Act. Following the determination of pricing among the Company and the
prospective Investors introduced to the Company by the Placement Agent, the
Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act, and the rules and regulations (the “Rules and Regulations”) of
the Commission promulgated thereunder, a prospectus supplement relating to the
terms of the Public Offering and of the Shares and the plan of distribution
thereof and will advise the Placement Agent of all further information
(financial and other) with respect to the Company required to be set forth
therein. Such registration statement, at any given time, including any
information contained in a Prospectus Supplement (as defined below) subsequently
filed with the Commission pursuant to Rule 424(b) under the Securities Act or
deemed to be a part of such registration statement pursuant to Rule 430B under
the Securities Act and including the exhibits thereto filed at such time, as
amended at such time, is hereinafter called the “Registration Statement”; the
prospectus which is included in the Registration Statement, in the form in which
it has most recently been filed with the Commission on or prior to the date of
this Agreement, is hereinafter called the “Base Prospectus”; and the amended or
supplemented form of prospectus, in the form in which it will be filed with the
Commission pursuant to Rule 424(b) (including the Base Prospectus as so amended
or supplemented) is hereinafter called the “Prospectus Supplement.” The
Registration Statement at the time it originally became effective is hereinafter
called the “Original Registration Statement.” Any reference in this Agreement to
the Registration Statement, the Original Registration Statement, the Base
Prospectus or the Prospectus Supplement shall be deemed to refer to and include
the documents incorporated by reference therein (the “Incorporated Documents”),
if any, which were filed under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), at any given time, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Original Registration Statement, the Base
Prospectus or the Prospectus Supplement shall be deemed to refer to and include
the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be,

2

--------------------------------------------------------------------------------




deemed to be incorporated therein by reference. All references in this Agreement
to financial statements and schedules and other information that is “contained,”
“included,” “described,” “referenced,” “set forth” or “stated” in the
Registration Statement, the Base Prospectus or the Prospectus Supplement (and
all other references of like import) shall be deemed to mean and include all
such financial statements and schedules and other information that is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. The Company has not
received any notice that the Commission has issued or intends to issue a stop
order suspending the effectiveness of the Registration Statement or the use of
the Base Prospectus or the Prospectus Supplement or intends to commence a
proceeding for any such purpose.
(b)Assurances. The Original Registration Statement, as amended, (and any further
documents to be filed with the Commission) contains all exhibits and schedules
as required by the Securities Act. Each of the Registration Statement and any
post-effective amendment thereto, at the time it became effective, complied in
all material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations and did not and, as amended or supplemented, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Base Prospectus, and the Prospectus
Supplement, each as of its respective date, comply or will comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus and the Prospectus
Supplement, as amended or supplemented, did not and will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Incorporated
Documents, if any, when they were filed with the Commission, conformed in all
material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus or Prospectus Supplement, when such documents are filed
with the Commission, will conform in all material respects to the requirements
of the Exchange Act and the applicable Rules and Regulations, as applicable, and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, that have not been described or filed as required. The Company is
eligible to use free writing prospectuses in connection with the Placement
pursuant to Rules 164 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder. Each free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus.

3

--------------------------------------------------------------------------------




(c)Offering Materials. The Company has delivered, or will as promptly as
practicable deliver, to the Placement Agent complete conformed copies of the
Registration Statement and of each consent and certificate of experts, as
applicable, filed as a part thereof, and conformed copies of the Registration
Statement (without exhibits), the Base Prospectus, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Securities other than the Base Prospectus, the Prospectus
Supplement, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.
(d)    Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement, the transaction documents with the Investors (expected to
consist of a securities purchase agreement, form of Warrant, and registration
rights agreement) (together, the “Transaction Documents”) and the Prospectus
Supplement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of each of this Agreement and the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby and under the Prospectus Supplement have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Company’s Board of Directors (the
“Board of Directors”) or the Company’s stockholders in connection therewith
other than in connection with the Required Approvals (as defined in that certain
Securities Purchase Agreement dated as of September 2, 2015, between the Company
and each Investor (the “Securities Purchase Agreement”). This Agreement has been
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
(e)    No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the transactions contemplated pursuant to the Transaction
Documents and the Prospectus Supplement, the issuance and sale of the Securities
and the consummation by it of the transactions contemplated hereby and thereby
to which it is a party do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or

4

--------------------------------------------------------------------------------




reasonably be expected to result in a Material Adverse Effect (as defined in the
Securities Purchase Agreement).
(f) Representations and Warranties Incorporated by Reference. Each of the
representations and warranties made to the Purchasers in the Securities Purchase
Agreement, is hereby incorporated herein by reference (as though fully restated
herein) and is hereby made to, and in favor of, the Placement Agent.
Section 3.Delivery and Payment. Closing shall occur at the offices of the
Placement Agent (or at such other place as shall be agreed upon by the Placement
Agent and the Company). Subject to the terms and conditions hereof, at each
Closing payment of the purchase price for the Securities sold on such Closing
Date shall be made by Federal Funds wire transfer, against delivery of such
Securities, from the escrow account established therefor, and such Securities
shall be registered in such name or names and shall be in such denominations, as
the Placement Agent may request at least one business day before the time of
purchase (as defined below).
Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent. All actions taken at a
Closing shall be deemed to have occurred simultaneously.
Section 4.Covenants and Agreements.
Section 4.1 The Company further covenants and agrees with the Placement Agent as
follows:
(a)    Registration Statement Matters. The Company will advise the Placement
Agent promptly after it receives notice thereof of the time when any amendment
to the Registration Statement has been filed or becomes effective or any
supplement to any Prospectus Supplement or any amended Prospectus Supplement has
been filed and will furnish the Placement Agent with copies thereof. The Company
will file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 14 or 15(d) of the Exchange Act subsequent to the date of any
Prospectus Supplement and for so long as the delivery of a prospectus is
required in connection with the Offering. The Company will advise the Placement
Agent, promptly after it receives notice thereof (i) of any request by the
Commission to amend the Registration Statement or to amend or supplement any
Prospectus Supplement or for additional information, and (ii) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto or any order
directed at any Incorporated Document, if any, or any amendment or supplement
thereto or any order preventing or suspending the use of the Base Prospectus or
any Prospectus Supplement or any amendment or supplement thereto or any
post-effective amendment to the Registration Statement, of the suspension of the
qualification of the Securities for offering or sale in any jurisdiction, of the
institution or threatened institution of any proceeding for any such purpose, or
of any request by the Commission for the amending or supplementing of the
Registration Statement or a Prospectus Supplement or for additional information.
The Company shall use its commercially reasonable efforts to prevent the
issuance of any such stop order or prevention or suspension of such use. If the
Commission shall enter any such stop order or order or notice of prevention or
suspension at any time, the Company will use its commercially reasonable efforts
to obtain the lifting of such order at the earliest possible moment, or will
file a new registration statement and use its commercially reasonable efforts to
have such new registration statement declared effective as soon as practicable.
Additionally, the Company agrees that it shall comply with the provisions of
Rules 424(b), 430A,

5

--------------------------------------------------------------------------------




430B and 430C, as applicable, under the Securities Act, including with respect
to the timely filing of documents thereunder, and will use its reasonable
efforts to confirm that any filings made by the Company under such Rule 424(b)
are received in a timely manner by the Commission.
(b)    Blue Sky Compliance. The Company will cooperate with the Placement Agent
and the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than a Prospectus Supplement. The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities. The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its commercially reasonable
efforts to obtain the withdrawal thereof at the earliest possible moment.
(c)    Amendments and Supplements to a Prospectus Supplement and Other Matters.
The Company will comply with the Securities Act and the Exchange Act, and the
rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement, the Incorporated Documents and any Prospectus Supplement. If during
the period in which a prospectus is required by law to be delivered in
connection with the distribution of Securities contemplated by the Incorporated
Documents or any Prospectus Supplement (the “Prospectus Delivery Period”), any
event shall occur as a result of which, in the judgment of the Company or in the
opinion of the Placement Agent or counsel for the Placement Agent, it becomes
necessary to amend or supplement the Incorporated Documents or any Prospectus
Supplement in order to make the statements therein, in the light of the
circumstances under which they were made, as the case may be, not misleading, or
if it is necessary at any time to amend or supplement the Incorporated Documents
or any Prospectus Supplement or to file under the Exchange Act any Incorporated
Document to comply with any law, the Company will promptly prepare and file with
the Commission, and furnish at its own expense to the Placement Agent and to
dealers, an appropriate amendment to the Registration Statement or supplement to
the Registration Statement, the Incorporated Documents or any Prospectus
Supplement that is necessary in order to make the statements in the Incorporated
Documents and any Prospectus Supplement as so amended or supplemented, in the
light of the circumstances under which they were made, as the case may be, not
misleading, or so that the Registration Statement, the Incorporated Documents or
any Prospectus Supplement, as so amended or supplemented, will comply with law.
Before amending the Registration Statement or supplementing the Incorporated
Documents or any Prospectus Supplement in connection with the Offering, the
Company will furnish the Placement Agent with a copy of such proposed amendment
or supplement and will not file any such amendment or supplement to which the
Placement Agent reasonably objects within two business days, provided that the
Company may file any document or report determined by the Company to be required
to be filed pursuant to the Securities Act or the Exchange Act or the rules and
regulations promulgated thereunder within the time periods required for such
filing irrespective of any such objection.

6

--------------------------------------------------------------------------------




(d)    Copies of any Amendments and Supplements to a Prospectus Supplement. The
Company will furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the last Closing Date of
the Offering, as many copies of the Incorporated Documents and any Prospectus
Supplement and any amendments and supplements thereto (including any
Incorporated Documents, if any) as the Placement Agent may reasonably request.
(e)    Free Writing Prospectus. The Company covenants that it will not, unless
it obtains the prior written consent of the Placement Agent, make any offer
relating to the Securities that would constitute a Company Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) required to be filed by the Company
with the Commission or retained by the Company under Rule 433 of the Securities
Act. In the event that the Placement Agent expressly consents in writing to any
such free writing prospectus (a “Permitted Free Writing Prospectus”), the
Company covenants that it shall (i) treat each Permitted Free Writing Prospectus
as a Company Free Writing Prospectus, and (ii) comply with the requirements of
Rule 164 and 433 of the Securities Act applicable to such Permitted Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping.
(f)    Transfer Agent. The Company will maintain, at its expense, a registrar
and transfer agent for the Common Stock.
(g)    Earnings Statement. As soon as practicable and in accordance with
applicable requirements under the Securities Act, but in any event not later
than 18 months after the last Closing Date, the Company will make generally
available to its security holders and to the Placement Agent an earnings
statement, covering a period of at least 12 consecutive months beginning after
the last Closing Date, that satisfies the provisions of Section 11(a) and Rule
158 under the Securities Act.
(h)    Periodic Reporting Obligations. During the Prospectus Delivery Period,
the Company will duly file, on a timely basis, with the Commission and the
Trading Market all reports and documents required to be filed under the Exchange
Act within the time periods and in the manner required by the Exchange Act. As
used herein, “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange (or any successors to any of
the foregoing).
(i)    Additional Documents. The Company will enter into any subscription,
purchase or other customary agreements as the Placement Agent or the Investors
deem necessary or appropriate to consummate the Offering, all of which will be
in form and substance reasonably acceptable to the Company, Placement Agent and
the Investors. The Company agrees that the Placement Agent may rely upon, and is
a third party beneficiary of, the representations and warranties, and applicable
covenants, set forth in any such purchase, subscription or other agreement with
Investors in the Offering.
(j)    No Manipulation of Price. The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.
(k)    Acknowledgment. The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to, without the

7

--------------------------------------------------------------------------------




Placement Agent's prior written consent, except as required by law, regulation
or order of any applicable governmental or regulatory authority.
Section 4.2    The Placement Agent represents, warrants, covenants and agrees
with the Company as follows:
(a)    With respect to the Securities to be offered and sold in the Private
Placement in reliance on Rule 506 under the Securities Act, none of the
Placement Agent or any general partner or managing member of the Placement
Agent, or any director, executive officer or other officer participating in the
Offering of the Placement Agent or the general partner or managing member of the
Placement Agent (any such person, a “Placement Agent Covered Person”) is subject
to any of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to
(viii) under the Securities Act (a "Disqualification Event"), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Placement Agent
has exercised reasonable care to determine whether any Placement Agent Covered
Person is subject to a Disqualification Event. The Placement Agent has furnished
to the Company a copy of any disclosures required in connection with any
Placement Agent Covered Person under Rule 506(e).
(b)    The Placement Agent will notify the Company in writing, prior to the
Closing Date of (i) any Disqualification Event relating to any Placement Agent
Covered Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Placement Agent Covered Person, in each
case, of which the Placement Agent has knowledge.
(c)     The Placement Agent understands and acknowledges that the Securities
(other than the Shares) have not been and will not be registered under the
Securities Act (except as contemplated in the Registration Rights Agreement to
be dated as of the initial Closing Date between the Company and each Investor)
and may not be offered or issued, except in compliance with the registration
requirements of the Securities Act or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.
(d)    The Placement Agent agrees that neither it nor any person acting on its
behalf has engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Section 502(c) under the Securities Act) in
connection with the Private Placement or attempt to place any Securities outside
the United States to non-U.S. persons (as that terms is defined in Regulation S
under the Securities Act) by means of any directed selling efforts (within the
meaning of Regulation S).
(e)    The Placement Agent agrees that other than the Registration Statement,
the Base Prospectus, any Prospectus Supplement, any amendment or supplement
thereto and any Permitted Free Writing Prospectus (the “Public Offering
Materials”), the Placement Agent (including its agents and representatives) has
not made, used or referred to and will not make, use or refer to any “written
communication” (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or solicitation of an offer to buy the Securities
other than the Public Offering Materials and any other written communications
approved in advance by the Company.
Section 5.Conditions of the Obligations of the Placement Agent. The obligations
of the Placement Agent hereunder shall be subject to the accuracy of the
representations and warranties on the part of the Company set forth in Section 2
hereof, in each case as of the date hereof and as of each Closing Date as though
then made, to the timely performance by each of the Company of its covenants and
other obligations hereunder on and as of such dates, and to each of the
following additional conditions:

8

--------------------------------------------------------------------------------




(a)    Compliance with Registration Requirements; No Stop Order; No Objection
from the FINRA. Each Prospectus Supplement (in accordance with Rule 424(b)) and
“free writing prospectus” (as defined in Rule 405 of the Securities Act), if
any, shall have been duly filed with the Commission, as appropriate; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; no order preventing or
suspending the use of any Prospectus Supplement shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order having the effect of ceasing or suspending the distribution
of the Securities or any other securities of the Company shall have been issued
by any securities commission, securities regulatory authority or stock exchange
and no proceedings for that purpose shall have been instituted or shall be
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange; all requests for
additional information on the part of the Commission shall have been complied
with; and the FINRA shall have raised no objection to the fairness and
reasonableness of the placement terms and arrangements.
(b)    Corporate Proceedings. All corporate proceedings and other legal matters
in connection with this Agreement, the Registration Statement and each
Prospectus Supplement, and the registration (as to the Shares), sale and
delivery of the Securities, shall have been completed or resolved in a manner
reasonably satisfactory to the Placement Agent's counsel, and such counsel shall
have been furnished with such papers and information as it may reasonably have
requested to enable such counsel to pass upon the matters referred to in this
Section 5.
(c)    No Material Adverse Effect. Subsequent to the execution and delivery of
this Agreement and prior to each Closing Date, in the Placement Agent's sole
judgment after consultation with the Company, there shall not have occurred any
Material Adverse Effect.
(d)    Opinion of Counsel for the Company. The Placement Agent shall have
received on each Closing Date the favorable opinion of legal counsel to the
Company, dated as of such Closing Date, including, without limitation, a
negative assurance letter, addressed to the Placement Agent in form and
substance satisfactory to the Placement Agent.
(e)    Officers’ Certificate. The Placement Agent shall have received on each
Closing Date a certificate of the Company, dated as of such Closing Date, signed
by the Chief Executive Officer and Chief Financial Officer of the Company, to
the effect that the signers of such certificate have reviewed the Registration
Statement, the Incorporated Documents, any Prospectus Supplement, any Permitted
Free Writing Prospectus and this Agreement and to the further effect that:
(i)The representations and warranties of the Company in this Agreement are true
and correct, as if made on and as of such Closing Date, and the Company has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to such Closing Date;
(ii)No stop order suspending the effectiveness of the Registration Statement or
the use of the Base Prospectus or any Prospectus Supplement has been issued and
no proceedings for that purpose have been instituted or are pending or, to the
Company’s knowledge, threatened under the Securities Act; no order having the
effect of ceasing or suspending the distribution of the Securities or any other
securities of the Company has been issued by any securities commission,
securities regulatory authority or stock exchange in

9

--------------------------------------------------------------------------------




the United States and no proceedings for that purpose have been instituted or
are pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange in the United
States;
(iii)When the Registration Statement became effective, at the time of sale, and
at all times subsequent thereto up to the delivery of such certificate, the
Registration Statement and the Incorporated Documents, if any, when such
documents became effective or were filed with the Commission, contained all
material information required to be included therein by the Securities Act and
the Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and in all material respects conformed to the
requirements of the Securities Act and the Exchange Act and the applicable rules
and regulations of the Commission thereunder, as the case may be, and the
Registration Statement and the Incorporated Documents, if any, did not and do
not include any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided, however, that the preceding representations and warranties contained
in this paragraph (iii) shall not apply to any statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by the Placement Agent expressly for use therein) and, since the
effective date of the Registration Statement, there has occurred no event
required by the Securities Act and the rules and regulations of the Commission
thereunder to be set forth in the Incorporated Documents which has not been so
set forth; and
(iv)Subsequent to the respective dates as of which information is given in the
Registration Statement, the Incorporated Documents and any Prospectus
Supplement, there has not been: (a) any transaction that is material to the
Company and the Subsidiaries taken as a whole, except transactions entered into
in the ordinary course of business; (b) any obligation, direct or contingent,
that is material to the Company and the Subsidiaries taken as a whole, incurred
by the Company or any Subsidiary, except obligations incurred in the ordinary
course of business; (c) any material change in the capital stock (except changes
thereto resulting from the exercise of outstanding stock options or warrants) or
outstanding indebtedness of the Company or any Subsidiary; (d) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company; or (e) any loss or damage (whether or not insured) to the property of
the Company or any Subsidiary which has been sustained or will have been
sustained which has a Material Adverse Effect.
(f)    Escrow Agreement. The Company and the Placement Agent shall have entered
into an escrow agreement with a commercial bank or trust company reasonably
satisfactory to both parties pursuant to which the Investors shall deposit their
subscription funds in an escrow account and the Company and the Placement Agent
shall jointly authorize the disbursement of the funds from the escrow account.
The Company shall pay the reasonable fees of the escrow agent.
(g)    Stock Exchange Listing. The Common Stock shall be registered under the
Exchange Act and shall be listed on the principal Trading Market, and the
Company shall not have taken any action designed to terminate, or likely to have
the effect of terminating, the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from the
principal Trading Market, nor shall the Company have received any information
that the Commission or the principal Trading Market is contemplating terminating
such registration or listing.

10

--------------------------------------------------------------------------------




(h)    Additional Documents. On or before each Closing Date, the Placement Agent
and counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.
Section 6.Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred by the Company in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation: (i) all expenses incident to the
issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Common Stock; (iii) all necessary issue, transfer and other stamp
taxes in connection with the issuance and sale of the Securities; (iv) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors; (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Base Prospectus and each Prospectus
Supplement, and all amendments and supplements thereto, and this Agreement; (vi)
all filing fees, reasonable attorneys’ fees and expenses incurred by the Company
in connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the state securities or blue sky laws or the securities laws of
any other country, and, if requested by the Placement Agent, advising the
Placement Agent of such qualifications, registrations and exemptions; (vii) if
applicable, the filing fees incident to the review and approval by the FINRA of
the Placement Agent's participation in the offering and distribution of the
Securities; (viii) the fees and expenses associated with including the
Securities on the Trading Market; (ix) all costs and expenses incident to the
travel and accommodation of the Company’s employees on the “roadshow,” if any;
and (x) all other fees, costs and expenses of the Company related to the
Offering. The fees and expenses of the Placement Agent’s counsel and any other
out-of-pocket expenses of the Placement Agent in connection with the Offering
shall be reimbursed by the Company only to the extent set forth in the
Engagement Letter.
Section 7.Indemnification and Contribution. The Company agrees to indemnify the
Placement Agent in accordance with the provisions of Section B of Exhibit A to
the Engagement Agreement, which is incorporated by reference herein and made a
part hereof.
Section 8.Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or any person controlling the Company, of its officers, and of the
Placement Agent set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Placement Agent, the Company, or any of its or their partners, officers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities to be sold in the proposed Offering
and any termination of this Agreement. A successor to a Placement Agent, or to
the Company, its directors or officers or any person controlling the Company,
shall be entitled to the benefits of the indemnity, contribution and
reimbursement agreements contained in this Agreement.

11

--------------------------------------------------------------------------------




Section 9.Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered, telecopied or sent by email and confirmed to the parties
hereto as follows:
If to the Placement Agent to the address set forth above, attn: General Counsel,
Facsimile: 305.572.4220.


With a copy to:


Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas
New York, New York 10105
Facsimile: (201) 401-4741
Attention: Joseph Smith


If to the Company:
Amedica Corporation


1885 West 2100 South
Salt Lake City, UT 84119
Attention:
Email:


With a copy to (which shall not constitute notice):
David Marx, Esq.
Dorsey & Whitney LLP
136 South Main Street, Suite 1000
Salt Lake City, UT 84101


Any party hereto may change the address for receipt of communications by giving
written notice to the others.
Section 10.Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 7 hereof, and to
their respective successors, and personal representative, and no other person
will have any right or obligation hereunder.
Section 11.Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
Section 12.Governing Law Provisions. This Agreement shall be deemed to have been
made and delivered in New York City and both this engagement letter and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof. Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this engagement letter
and/or the transactions contemplated hereby shall be instituted exclusively in
New York Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York, (ii) waives any objection which it
may have or hereafter to the venue of any such suit, action or

12

--------------------------------------------------------------------------------




proceeding, and (iii) irrevocably consents to the jurisdiction of the New York
Supreme Court, County of New York, and the United States District Court for the
Southern District of New York in any such suit, action or proceeding. Each of
the Placement Agent and the Company further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York and agrees that
service of process upon the Company mailed by certified mail to the Company’s
address shall be deemed in every respect effective service of process upon the
Company, in any such suit, action or proceeding, and service of process upon the
Placement Agent mailed by certified mail to the Placement Agent’s address shall
be deemed in every respect effective service of process upon the Placement
Agent, in any such suit, action or proceeding. Notwithstanding any provision of
this Agreement to the contrary, the Company agrees that neither the Placement
Agent nor its affiliates, and the respective officers, directors, employees,
agents and representatives of the Placement Agent, its affiliates and each other
person, if any, controlling the Placement Agent or any of its affiliates, shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement and
transaction described herein except for any such liability for losses, claims,
damages or liabilities incurred by the Company that are finally judicially
determined to have resulted from the bad faith, intentional misconduct or gross
negligence of such individuals or entities. If either party shall commence an
action or proceeding to enforce any provision of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
Section 13.General Provisions.
(a)    This Agreement, together with the Engagement Letter, constitutes the
entire agreement of the parties to this Agreement and supersedes all prior
written or oral and all contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof. This Agreement may be
executed in two or more counterparts, each one of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement may not be amended or modified unless in writing by
all of the parties hereto, and no condition herein (express or implied) may be
waived unless waived in writing by each party whom the condition is meant to
benefit. Section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.
Notwithstanding anything herein to the contrary, the Engagement Agreement shall
continue to be effective and the terms therein, including but not limited to
Section 4(b) with respect to any future offerings, shall continue to survive and
be enforceable by the Placement Agent, in accordance with its terms.
(b)    The Company acknowledges that in connection with the offering of the
Securities: (i) the Placement Agent has acted at arm’s length, is not an agent
of, and owes no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities
[The remainder of this page has been intentionally left blank.]

13

--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.
Very truly yours,
AMEDICA CORPORATION,




By: /s/ Ty Lombardi    
Name: Ty Lombardi
Title: VP Finance




The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.
LADENBURG THALMANN & CO. INC.




By: /s/ Nicholas Stergis    
Name: Nicholas Stergis
Title: Managing Director Investment Banking




 



14